Citation Nr: 0301360	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Whether the 30 percent evaluation for tachycardia to 
include residuals of rheumatic fever is protected.

2.  Entitlement to an increased evaluation for tachycardia 
to include residuals of rheumatic fever, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).

Service connection was originally granted for tachycardia 
as a residual of rheumatic fever in a December 1946 rating 
decision and a 100 percent rating assigned.  Following a 
review examination showing that the veteran's condition 
had improved, his rating was reduced to 30 percent 
effective July 1947.  Another review examination showed 
even further improvement and his rating was reduced to 10 
percent effective August 1950.  In March 1993, the RO 
received a letter from the veteran and based on this 
letter a hospital report from the VA Medical Center (VAMC) 
was requested and reviewed.  In an April 1993 decision, 
the RO determined that the evidence did not warrant an 
increase and continued the rating, erroneously noted on 
the rating decision as 30 percent.  Additional evidence 
was received which the RO determined was not relevant, and 
the rating was continued in a May 1993 decision, again 
erroneously at 30 percent.  In a June 1997 letter, the 
veteran filed a claim for an increased rating which 
resulted in the August 1997 rating decision now on appeal.  
In that decision, the RO denied an increased evaluation 
for the veteran's tachycardia to include residuals of 
rheumatic fever and, apparently referring to the earlier 
decision, again erroneously continued the decision as 30 
percent disabling.  In a November 1997 letter, the veteran 
wrote that he had never received a check that reflected a 
payment of 30 percent for his disability.  In April 1998, 
the RO re-reviewed the prior rating decisions, and 
informed the veteran that he had been paid at the proper 
compensation rate of 10 percent since August 1950, and 
that there was no evidence to warrant an increased 
evaluation of 30 percent.

The veteran's representative has essentially argued that 
the veteran's coronary artery disease is a manifestation 
of his service-connected residuals of rheumatic fever, and 
as such he should be rated accordingly.  It has also been 
argued in the alternative that the veteran should be 
service connected for his coronary artery disease since it 
is claimed that he had symptoms of this disease during 
service.  The issue of service connection for coronary 
artery disease, either on a direct basis or secondary to 
the veteran's service-connected residuals of rheumatic 
fever, to include tachycardia, has not been the subject of 
a rating decision and is not properly before the Board at 
this time.  It is referred to the RO for appropriate 
action.

In September 2002 a hearing was held before the 
undersigned at the RO in Newark.  See 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 2002).  A transcript of that 
hearing is in the claims file.


FINDINGS OF FACT

1.  The August 1997 rating decision characterized the 
disability as tachycardia, residuals of rheumatic fever, 
rated 30 percent disabling from July 15, 1947.  A May 1993 
rating decision had confirmed and continued a 30 percent 
evaluation for tachycardia, residuals of rheumatic fever.  
An April 1993 rating decision confirmed and continued a 30 
percent evaluation for tachycardia, residuals of rheumatic 
fever.

2.  Tachycardia or other residuals of rheumatic fever are 
not currently shown; the veteran's disability is 
asymptomatic.



CONCLUSIONS OF LAW

1.  The 30 percent evaluation for tachycardia to include 
residuals of rheumatic fever is protected.  38 U.S.C.A. 
§ 110 (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for tachycardia to include residuals of rheumatic fever 
are not met.  38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. 
Part 4, Diagnostic Code 7013 (1997); Diagnostic Code 7010-
7000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the medical history shows that the veteran was 
diagnosed shortly after service with symptoms of acute 
rheumatic fever.  Although he was hospitalized for several 
months, EKG showed no evidence of valvular damage and his 
only residual was severe tachycardia.

In July 1997, the veteran filed a claim for increased 
rating.  He submitted a record of an August 1987 coronary 
artery bypass graft showing a preoperative diagnosis of 
coronary artery disease.

In a July 1997 VA examination, the veteran denied any 
problems with his heart until his coronary artery bypass 
graft in August 1987.  Since then, he had occasional 
tightness in the chest, with shortness of breath on 
climbing a flight of stairs or walking about half a mile.  
He was an ex-smoker and ex-alcoholic.  Physical 
examination showed S1 and S2 regular, no murmur or S3 
heard.  His blood pressure was 140/70, pulse 52 and 
regular, and an EKG showed sinus bradycardia.  The 
diagnoses were status post coronary artery bypass grafting 
and history of rheumatic heart disease without any 
residuals.

In July 1998, the Disabled American Veterans obtained an 
opinion on the issue of service connection for coronary 
artery disease.  Dr. A. Lindenfjeld, M.D., reviewed the 
claims file and noted that at the time the veteran was 
treated in 1946 for rheumatic fever, he was also treated 
for diffuse myocardial involvement, myocarditis, and 
persistent tachycardia.  He concluded that these should be 
considered a major etiological factor in the development 
of coronary artery disease.

The RO obtained an opinion from a VA physician.  In 
October 1998, the VA physician wrote that after reviewing 
the claims file, the veteran's present heart condition was 
not related to his residuals of rheumatic fever.

In a May 1999 VA examination, the veteran indicated that 
he had undergone a second coronary artery bypass graft in 
1998 and he was being followed at the VA hospital.  He 
complained of tiredness, fatigue, shortness of breath, 
ankle swelling, inability to do prolonged walking, 
standing, and could not work.  On physical examination, 
the veteran was well built and moderately nourished.  His 
pulse was 64 beats per minute, his blood pressure 120/70.  
Examination of the heart revealed S1, S2 present, no 
murmurs and no gallops.  EKG showed supraventricular 
complexes, left axis deviation, inferior ischemia and low 
voltage.  His stress test from his private doctor in 1998 
was noted to be normal.  Clinically, his activity level 
was about 5 METS.  The diagnoses were (1) status post 
rheumatic fever and (2) coronary artery disease, status 
post five vessel bypass surgery, twice, the last one in 
June 1998.  In July, the examiner reviewed the claims file 
and the medical evidence, including the report of Dr. 
Lindenfjeld.  He commented that in his opinion, the 
veteran's current arteriosclerotic heart disease and 
coronary artery disease were not caused by his service-
connected rheumatic fever.

VA outpatient treatment records were obtained showing 
treatment from July 1997 through May 1998.  Although there 
are several cardiology clinic assessments, tachycardia is 
not shown as a symptom in any of these records nor is 
there any notation regarding rheumatic fever.  His pulse 
rates recorded at each visit were 64 beats per minute in 
June 1997, 82 and 56 in July, 80 in August, 54 in 
September, 72 in November, and 72 in January 1998.

In a March 2001 VA examination, the veteran complained of 
occasional palpitations.  His blood pressure was 120/70, 
his heart had irregular rhythm, S1, S2 and no S3.  There 
were no murmurs.  An EKG showed a normal sinus rhythm with 
a heartbeat of 75 beats per minute.  A stress test was 
also conducted which showed no evidence of arrhythmia.  
The diagnosis was history of rheumatic fever and coronary 
artery bypass graft times five.

In a September 2002 personal hearing, the veteran 
testified that he had fast heartbeats when excited, if 
working hard or moving around fast.  He described these as 
occurring maybe 5 to 10 times a day.  He stated that he 
had not been examined in some time for his rheumatic 
fever, and had not been called in for years to be checked 
for his tachycardia.

VCAA

The Board notes that during the pendency of this appeal, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the 
VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

In this case, even though the RO did not consider the 
recently revised implementing regulations, the VA's duties 
have been fulfilled.  The Board finds that the appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating for 
tachycardia as a residual of rheumatic fever.  The Board 
concludes the discussions in the August 1997 rating 
decision, statement of the case (SOC), supplemental 
statements of the case (SSOC), and letters sent to the 
appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the 
VA's notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  Additionally, it is apparent from the submissions 
by the veteran and his testimony that he is aware both of 
the evidence needed to substantiate his claim for an 
increased rating for tachycardia as a residual of 
rheumatic fever, and what records VA would obtain on his 
behalf in support of his claim.  The VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained all necessary records of 
the veteran's current treatment for his heart condition, 
and provided the appellant with examinations in July 1997, 
May 1999 and March 2001.  An opinion was obtained in 
October 1998.  Further, the appellant was provided the 
opportunity to present argument and testimony at a hearing 
before the undersigned in February 2002.  The appellant 
has not referenced any unobtained evidence that might 
substantiate his claim or that might be pertinent to the 
bases of the denial of the claim, and indicated in January 
2002 that he did not know of any other sources of 
evidence.  There is sufficient evidence to decide the 
claim.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of 
evidence is required.  In the circumstances of this case, 
a remand to have the RO apply the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to 
the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the appellant in this 
case.  Further development and further expending of the 
VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the appellant 
in proceeding to consider the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria and Analysis

As a preliminary matter, the Board notes that rating 
decisions in this case contain numerous errors.  Decisions 
in April 1993, May 1993 and August 1997 note that the 
disability has been rated as 30 percent disabling.  This 
constitutes error.  The August 1997 rating decision 
compounds the error by noting that the evaluation has been 
in effect since 1947.  Therefore, the issue before the 
Board is whether the evaluation has become protected.  A 
disability which has been continuously rated at or above 
any evaluation for 20 years or more is protected from 
reduction.  The 20 year period is computed from the 
effective date of the evaluation.  See 38 U.S.C.A. § 110 
(West 1991).  VAOPGCPREC 31-90 stands for the proposition 
that unless the veteran has been paid, the evaluation 
cannot be protected.  In this case, it is clear that the 
veteran was not paid at the 30 percent rate since 1947.  

However, the Court addressed the issue and the GC opinion 
in Salgado v. Brown, 4 Vet. App. 316 (1993).  In essence, 
the Court determined that the plain meaning of the statute 
controlled.  The Court found that the interpretations 
placed on the statute by VA were inconsistent and the 
plain meaning of section 110 must be implemented.  The 
Board finds little reason to distinguish the facts in 
Salgado from the facts in this case.  As the August 1997 
rating decision determined that the 30 percent rating was 
in effect since 1947, the rating is considered in effect 
for more than 20 years and is protected from reduction.  
See 38 U.S.C.A. § 110 (West 1991).  The only remaining 
issue is whether the veteran is entitlement to an 
evaluation higher than 30 percent for his tachycardia to 
include residuals of rheumatic fever.

Service-connected disabilities are rated in accordance 
with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (2002) (Schedule), which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate 
the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2002).  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The rating schedule for determining the disability 
evaluations to be assigned for disorders of the 
cardiovascular system were changed, effective January 12, 
1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 1997).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the veteran will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The General 
Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the 
revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  In this 
case, neither version is more favorable to the veteran.

The veteran is currently rated for tachycardia as this has 
been the only manifestation of his disability.  Under the 
previous criteria, tachycardia is rated under Diagnostic 
Code 7013 for paroxysmal tachycardia.   The highest, or 30 
percent rating is for severe frequent attacks, and a 10 
percent rating is for infrequent attacks.  See 38 C.F.R. § 
4.104, Diagnostic Code 7013 (in effect prior to January 
12, 1998).

Under the revised criteria, tachycardia is rated under 
Diagnostic Code 7010 for supraventricular arrhythmia.  
Paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year 
documented by ECG or Holter moniter warrants a 30 percent 
rating.  This is the highest rating possible.  Permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation 
or other supraventricular tachycardia documented by ECG or 
Holter monitor is assigned a 10 percent rating.  

The evidence does not show entitlement to a higher 
evaluation under either the old or the new criteria.  
Under both the old and new criteria, the 30 percent 
evaluation is the highest rating possible for tachycardia 
and requires some form of tachycardia, either frequent as 
required under the old criteria, or episodic as required 
under the new criteria.  In the veteran's July 1997 VA 
examination, his pulse was 52 and the EKG showed sinus 
bradycardia.  This is the opposite of tachycardia.  His 
diagnosis was history of rheumatic heart disease without 
any residuals.  On the May 1999 VA examination, his pulse 
was 64.  On the March 2001 VA examination, EKG showed a 
normal sinus rhythm with a heartbeat of 75 beats per 
minute and there was no evidence of arrhythmia.  The 
diagnosis was history of rheumatic fever.  VA outpatient 
treatment records record pulse readings ranging from 56 to 
82 with no notation of tachycardia.  By the veteran's own 
testimony he has not been treated or monitored for 
tachycardia or rheumatic fever in many years and in the 
most recent VA examination he complained of no more than 
occasional palpitations.  There is no evidence of 
tachycardia in the current medical records, and the 
medical evidence is clear that the veteran does not have 
current residuals of his rheumatic fever.  The veteran's 
disability is essentially asymptomatic.  

The Board notes the May 2001 arguments of the veteran's 
representative that the March 2001 VA examination is 
inadequate.  The only basis for this argument is the 
evaluation by the examiner of a stress summary which 
concluded, among other things, that "[r]est and stress 
echocardiography [is] consistent with the history of fixed 
infarction.  No ischemia at a distance is identified post 
coronary surgery."  The Board does not agree that this 
finding, which is claimed to be medically vague, renders 
the examination inadequate.  Even accepting that it is 
vague, it is clear that it has no probative value is 
assessing the veteran's current residuals of rheumatic 
fever as it deals with infarction and ischemia, not 
tachycardia or the residuals of rheumatic fever.  The 
examination is fully adequate to rate the veteran's 
disability.

While the veteran has significant heart disease, 
specifically coronary artery disease and arteriosclerotic 
heart disease, the evidence does not support the veteran's 
contention that this is a residual of his service-
connected rheumatic fever.  The only medical evidence 
submitted in support of this argument is the July 1998 
opinion of Dr. Lindenfjeld who reviewed the claims file 
and noted that at the time the veteran was treated in 1946 
for rheumatic fever, he was also treated for diffuse 
myocardial involvement, myocarditis, and persistent 
tachycardia.  He stated that these should be considered 
etiological factors in the development of coronary artery 
disease.  However, this does not support any etiological 
relationship between coronary artery disease and rheumatic 
fever, but between coronary artery disease and persistent 
tachycardia, myocardial involvement and myocarditis.  
Although tachycardia was determined to be a residual of 
his rheumatic fever, Dr. Lindenfjeld specifically did not 
make the link directly between rheumatic fever and the 
development of the veteran's coronary artery disease.  As 
such, this opinion has only limited value in determining 
whether coronary artery disease should be evaluated with 
tachycardia as a residual of the veteran's rheumatic 
fever.

Far more probative of this question are the opinions of 
the VA physicians who address this question directly.  In 
October 1998, the VA physician wrote that after reviewing 
the claims file, the veteran's present heart condition was 
not related to his residuals of rheumatic fever.  In the 
May 1999 VA examination, the examiner reviewed all the 
medical evidence and concluded that in his opinion, the 
veteran's current arteriosclerotic heart disease and 
coronary artery disease were not caused by his service-
connected rheumatic fever.  As such, the Board concludes 
that the veteran's coronary artery disease and 
arteriosclerotic heart disease are not residuals of his 
rheumatic fever.  To the extent that the veteran is making 
a separate claim for service connection for coronary 
artery disease, this issue had been referred to the RO.  

The Board acknowledges the veteran's testimony that he has 
tachycardia.  The veteran is competent to report his 
symptoms.  To the extent that he has implied that his 
disability warrants a higher evaluation, the veteran is 
competent to report that he has rapid heart beat, as well 
as other symptoms, however the medical findings do not 
support that his episodes of rapid heart beat, which he 
testified occurred when excited, if working hard or moving 
around fast, constitute tachycardia.  As stated above, 
there have been no findings in his current medical records 
of tachycardia.  The Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted for 
tachycardia to include residuals of rheumatic fever.  The 
preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

The Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to 
be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. 3.321(b).  However, the Board 
believes, as did the RO, that the regular schedular 
standards applied in the current case adequately describe 
and provide for the veteran's disability level.  The 
record does not reflect any recent hospitalization or 
medical treatment for his service-connected disability.  
There is also no evidence of marked interference with 
employment, nor is there any contention to that effect.  
The record, therefore, is devoid of evidence that would 
take the veteran's case outside the norm so as to warrant 
submission for consideration of the assignment of an 
extraschedular rating. 


ORDER

A 30 percent evaluation for tachycardia to include 
residuals of rheumatic fever, is granted subject to the 
controlling regulations applicable to the payment of 
monetary benefits.



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

